DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches that the processor 64 further receives and processes the image data to determine one or more conditions of the trailer 8. For example, in various embodiments, the controller 40 receives and processes the image data of the image streams to determine the following conditions associated with the trailer 8: whether the trailer 8 is within a lane (lane keeping for the trailer 8); whether the trailer 8 needs assistance in turning about a corner; whether the trailer 8 is swaying; whether the trailer 8 is rolling; whether the trailer 8 is balanced; whether the trailer is over a towing capacity of the vehicle 10; and/or whether an articulation or pivot angle of the trailer 8 relative to the vehicle 10 is above a predefined threshold. In one example, the occupant may also view whether the trailer 8 is within the lane based on one or user interfaces generated by the controller 40. Thus, the controller 40 determines a lane of travel for the trailer 8; a turning radius of the trailer 8 relative to a curve; a movement of the trailer 8 in a side-to-side direction (laterally) relative to the vehicle 10, for example US publications 20170341583.  However, the prior art of record fails to show the limitation of claim 1, 18, and 22,  “…wherein the trailer has a trailer beam length that is a longitudinal distance .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 





/XIN JIA/
Primary Examiner, Art Unit 2667